Citation Nr: 9909737	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for muscle contraction 
headaches and migraine headaches.

Entitlement to service connection for a gastrointestinal 
disorder, including colitis and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active duty for training from August 1974 to 
January 1975.  He had active military service from June 1979 
to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a March 1994 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  That rating 
decision, among other things, denied service connection for a 
gastrointestinal disorder, classified as colitis and 
irritable bowel syndrome.  Service connection was also denied 
for headaches and for a sinus condition.  A 10 percent rating 
for bronchial asthma was confirmed and continued.  The RO 
informed the veteran of its rating decision by letter dated 
May 26, 1994.  A notice of disagreement, received on April 
24, 1995, initiated the veteran's appeal as to the issues 
listed on the title page of this decision.  He did not appeal 
the denial of service connection for a sinus condition within 
the one year prescribed period.  

The issue of entitlement to service connection for muscle 
contraction headaches and migraine headaches is addressed in 
the decision which follows.  The issue of entitlement to 
service connection for a gastrointestinal disorder, including 
colitis and irritable bowel syndrome, is addressed in a 
remand at the end of this decision.


FINDING OF FACT

The claim for service connection for muscle contraction 
headaches and migraine headaches is not plausible.


CONCLUSION OF LAW

The claim for service connection for muscle contraction 
headaches and migraine headaches is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was 
examined at a clinic in November 1982.  He complained of 
cough and frontal headaches.  The assessment was viral-
aggravated asthmatic bronchitis.  An examination was 
performed in May 1983 for service separation.  The veteran 
reported that he experienced frequent or severe headaches.  
The examiner's assessment was that the veteran had headaches 
associated with sinusitis.  Service medical records covering 
the veteran's period of active duty for training, as well as 
the period of active military service, make no reference to 
muscle contraction headaches or migraine headaches.  

A VA general medical examination was performed in September 
1983.  The veteran voiced various complaints, including a 
complaint of headaches.  The diagnoses included bronchial 
asthma/sinusitis, history.  The veteran was hospitalized at a 
VA medical facility from November 1991 to December 1991 to 
determine the reason for a complaint of chest pain.  In a 
history obtained at the time, the veteran denied frequent 
headaches.  

According to a VA outpatient treatment entry of June 10, 
1994, the veteran complained of pain in the right temporal 
region of two months duration.  The assessment was that he 
had muscle contraction headaches.  On June 16, 1994, the 
assessment was hyperopia.  He was prescribed glasses and told 
to return if headaches continued.  Subsequent treatment 
notations reflect complaints of right temporal headaches.  In 
October 1994, the assessment was headaches/asthma.  In 
February 1995, the assessment again was muscle contraction 
headaches.  In April 1995, the assessment was migraine 
headaches.

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  


Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

The veteran asserts that he has a chronic headache disorder 
which had its onset in service.  A review of the medical 
evidence demonstrates that, currently, the veteran has 
headaches and that headaches have one or both of the 
following origins:  muscle contraction or migraine.  
Accordingly, the first Caluza requirement is met, since there 
is medical evidence of a current disability.  The second 
Caluza requirement is also met, in that the veteran, as a lay 
person, is competent to state that he experienced headaches 
during service.  However, the third Caluza requirement, that 
there be a nexus between inservice disease or injury and a 
current disability, is not met since there is no competent 
medical evidence that the current headache disorder is linked 
to the type of headaches the veteran experienced during 
service.  


The Board notes that the veteran's headaches during service 
were determined to be manifestations of either bronchial 
asthma or sinusitis.  There is no clinical documentation in 
service medical records of headaches attributable to either 
the phenomenon of muscle contraction or migraine.  Service 
connection has been granted for bronchial asthma, and to the 
extent that the veteran has experienced headaches referable 
to bronchial asthma, such headaches are regarded as 
manifestations of his service-connected bronchial asthma for 
rating purposes.  To the extent that the veteran may have 
experienced headaches attributable to sinusitis, it should be 
noted that service connection was denied for a sinus 
condition.  The rating decision denying service connection 
for a sinus condition was not appealed and has become final. 

The veteran's assertion is the only evidence linking his 
current headache disorder to military service.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that either muscle contraction 
headaches or migraine headaches is a disorder which had its 
onset in service.  His lay assertion alone cannot render a 
claim well-grounded in a case that requires proof of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.



ORDER

Entitlement to service connection for muscle contraction 
headaches or migraine headaches is denied.


REMAND


Service medical records disclose that the veteran, in April 
1981, complained of nausea, vomiting and diarrhea, as well as 
dizziness and lightheadedness.  The assessment was 
gastroenteritis.  Treatment entries of May 1983 indicate that 
he reported alternating diarrhea and constipation, as well as 
abdominal cramping.  The assessment was that he had irritable 
bowel syndrome.  Proctoscopy in June 1983 showed normal bowel 
mucosa without erosion.  

When the veteran was seen at a VA clinic in August 1983, he 
complained of nausea, vomiting and diarrhea.  A VA general 
medical examination was performed in September 1983.  A 
barium enema x-ray examination was normal.  The diagnosis was 
spastic colon.  The veteran was hospitalized at a VA medical 
facility from November 1991 to December 1991 primarily to 
determine the cause of chest pain.  He provided a history 
which included reference to intermittent diarrhea and mucus 
in stool.  During the current hospitalization, it was 
believed that the veteran had gastroenteritis.  In addition, 
gastroesophageal reflux was demonstrated on x-ray 
examination.

VA medical records disclose that the veteran underwent 
several colonoscopy examinations at a medical facility during 
the period from 1989 thorough 1995.  Inflammatory changes of 
the colon were attributed to colitis.  According to the 
veteran's history obtained prior to a colonoscopy performed 
in February 1993, he indicated that, for about the past seven 
to eight years, he had experienced intermittent spasmodic-
type, crampy abdominal pain and, in recent months, had been 
having frequent, loose daily bowel movements.  He reported 
that he had been administered Prednisone over the past seven 
or eight years.  In February 1994, a VA examiner provided a 
tentative assessment that the veteran could be experiencing 
"rebound colitis" from Prednisone use.

The most recent VA gastrointestinal examination for 
adjudication purposes was performed in March 1993.  The 
diagnosis was inflammatory bowel disease.  The examiner did 
not offer an opinion about the etiology of that condition.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for any 
gastrointestinal disorders since his 
separation from service.  Names, 
addresses and dates of treatment should 
be specified.  After obtaining a consent 
to the release of medical records from 
the veteran, the RO should request copies 
of the medical records from all 
identified sources which are not already 
in the claims folder.  As well, the RO 
should obtain all VA inpatient and 
outpatient medical records of the 
veteran, not currently of record, 
pertaining to treatment of his 
gastrointestinal disorder. All medical 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a gastrointestinal examination 
to determine the nature and extent of 
whatever gastrointestinal disorders are 
now present, with particular attention to 
any bowel conditions.  Any indicated 
special studies should be performed and 
all clinical findings reported in detail.  
Specifically, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current gastrointestinal 
disorder is related to gastrointestinal 
symptoms or conditions noted during 
service.  A complete rationale should be 
provided for the opinion expressed.  The 
claims folder and copy of this remand 
order should be made available to the 
examiner for review prior to the 
examination.  

When the development requested above has been completed, the 
case should be further reviewed by the RO.  If the benefit 
sought on appeal is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


